Title: To Alexander Hamilton from Philip Schuyler, 15 May 1791
From: Schuyler, Philip
To: Hamilton, Alexander


Albany May 15th 1791
Dear Sir
A few days after the receipt of your favor covering letters for the Supervizor of Vermont and Mr Jacob Cuyler I wrote you and my Eliza, but as I have not had a line from you since I fear my letters have not come to hand. I entreated Eliza to let me know when she would set out from Philadelphia for this place, that I might engage a good and discreet master of an Albany Sloop to bring her to this place, and begged her to bring all the children and their nurse with her. I fear If she remains where she is until the hot weather commences that her health may be much injured. Let me therefore intreat you to expedite her as soon as possible.
I have hardly enjoyed a day without pain since I left you, the Gout continues to torment me in feet & wrists. I impute much of It to the very ⟨rain⟩y weather we have hitherto experienced.
Mrs. Schuyler Joins me in love to all with you, adieu.
I am Dr Sir   Affectionately Yours &c &c
P Schuyler
Hone. Alexr Hamilton Esqr
